Citation Nr: 0509664	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for low back 
disability currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from November 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.      


FINDING OF FACT

From the date of his claim until the present, the veteran's 
low back disability has been primarily manifested by 
symtomatology producing limitation of motion with pain.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the veteran's original claim for service connection, the RO 
advised the veteran by letter dated in August 2002 of the 
evidence that would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in November 2002 setting forth the general requirements 
of then-applicable law pertaining to an increased ratings for 
his disability.  In January 2003 the veteran was provided 
with the Statement of the Case which reiterated the general 
notification found in the rating decision.  This notification 
was again reiterated in two Supplemental Statements of the 
Case, in June 2003 and May 2004.    

Because the veteran had been continually apprised for 
approximately 21 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained, the RO obtained the 
veteran's service medical records and VA medical records.  
The RO also requested private records that would reflect the 
veteran's private medical care.  All records received were 
reviewed by the RO prior to its rating decision.  

Moreover, VA afforded the veteran the opportunity to appear 
before a hearing.  The claim file indicates that the veteran 
originally accepted this offer but then declined.  
Specifically, the veteran requested a Board hearing on VA 
Form 9, which he signed in January 2003.  He later withdrew 
this request.  But in his withdrawal statement, he appeared 
to request a hearing before regional office personnel.  To 
better understand his intentions, the RO sent the veteran a 
letter in February 2003 asking for clarification on whether 
he in fact wanted to appear before RO personnel.  The record 
contains no indication that the veteran replied to this 
letter.  Moreover, in the veteran's Form 646, the veteran's 
representative stated that the veteran elected no hearing.  

Given that the veteran did not reply to the RO's inquiry, and 
that the representative stated that the veteran did not elect 
a hearing, the Board finds that the RO did not err in opting 
to forgo a hearing for the veteran.    

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Merits of the Claim for Increased Rating:

I.  Background:

In June 1995 VA granted service connection for the veteran's 
low back disability at 10 percent disabling.  This rating was 
increased to 40 percent disabling in September 2000.  

Since February 2002, the veteran has undergone several VA 
examinations.  He has been diagnosed as having lumbosacral 
injury, chronic back strain, and degenerative disc disease of 
the lower back.  In each of these evaluations, the veteran 
has maintained that he experiences sharp, intermittent pain 
into his right leg emanating from his lower back area.  

Magnetic Resonance Imaging (MRI) administered in April 2003 
supported previous diagnoses, but also found no neural 
impingement.  Based on these results, a VA treating physician 
found "no real explanation" for radiation into the 
veteran's right leg.  

To further investigate the veteran's claimed radiation, VA 
administered a hip and sacroiliac examination in February 
2003.  This examination showed the veteran to be normal in 
these areas.  

Records indicate that since 2002 the veteran has maintained 
an active physical lifestyle.  In these records, a treating 
physician reported that the veteran stated that he enjoys 
bowling.  He was also reported to have stated that activities 
such as lifting weights, jogging, and running aggravate his 
back disability.  And the evidence shows that, since filing 
his claim in 2002, the appellant has worked as a truck driver 
and forklift operator in a warehouse at which lifting 30 
pound boxes is part of his duties.        

II.  Analysis:

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The regulations used to evaluate disabilities of the spine 
were amended twice since the veteran filed his claim in 
February 2002.  The first change occurred in August 2002, 
effective as of September 23, 2002.  The change related to 
evaluating disabilities involving intervertebral disc 
syndrome (IVDS).  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 26, 2003.  68 Fed. Reg. 51,454.  
This change amended all of the DCs used to evaluate 
disabilities of the spine.  New rating criteria were also 
implemented.

Because these changes occurred after the veteran filed his 
current claim, the Board must consider the new criteria from 
the dates that they were made effective, and determine 
whether they are more favorable than the prior criteria.  See 
VAOPGCPREC 7-2003; Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also 38 U.S.C. § 5110(g) (West 2002).  
The revised criteria may not, however, be applied earlier 
than their effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2003); DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00.  

Since a September 2000 rating decision, the veteran has been 
rated at 40 percent disabled for his low back disability.  
Given that the veteran now claims an increased rating, the 
Board will address only those pertinent code provisions that 
provide evaluations in excess of 40 percent.  The relevant 
provisions providing for such evaluations are 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).   

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

A 60 percent rating is the only available evaluation in 
excess of 40 percent under 38 C.F.R. § 4.71a, DC 5293 (2002).  
The Board will now address whether the veteran is entitled to 
a 60 percent rating under this version of Diagnostic Code 
5293 based on the evidence of record dating from the filing 
of his claim in February 2002 until the present.  

A 60 percent rating is warranted where pronounced IVDS is 
characterized by the following: persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 4.71a, DC 
5293 (2002).

The veteran received several VA examinations between July 
2002 and January 2004.  Reports of these examinations show 
that the veteran has repeatedly complained of pain in his 
right leg emanating from his low back.  In February 2003, the 
veteran was diagnosed with right leg sciatica due to 
degenerative disc disease or from herniated disc.  During 
this examination the veteran stated that radiation usually 
occurred while he stood or walked, that the pain limits his 
ability to conduct ordinary tasks such as playing sports with 
his son and carrying groceries, and that the severity of the 
pain at times causes him to drop to the floor, or to recoil 
in a fetal position.  

Later examination disputed some of the veteran's claims, 
however.  MRI conducted in April 2003 showed mild 
degenerative disc disease with no evidence of neural 
impingement.  These results led a physician to later state 
that there was "no real explanation" for radiation into his 
right leg.  To investigate further, VA provided the veteran 
an additional medical evaluation in September 2003 to assess 
his hip and sacroiliac areas.  The physicians found both 
areas normal.  

Further evidence raises questions about the severity of the 
veteran's back disability.  In January 2002, he admitted that 
bowling was one his hobbies.  During the pendency of his 
appeal, the veteran worked full time as a truck driver, or in 
a warehouse driving a fork lift, during which time he lifted 
boxes that weighed as much as 30 lbs.  In July 2002, he 
stated that his work did not aggravate his back problem.  He 
stated in August 2002 and January 2004 examinations that he 
did not use a cane, wheelchair, walker, or crutches.  In 
September 2003, the veteran stated that jogging, lifting, 
running, and lying on the floor exacerbate his back 
disability.    

The results of these examinations show that the veteran's 
disability does not meet the criteria necessary for a 60 
percent rating under 5293.  His active lifestyle and ability 
to function, albeit limited by his back pain, indicates that 
the veteran's disability is not manifested by the persistent 
sciatic neuropathy with little intermittent relief.  38 
C.F.R. 4.71a, Diagnostic Code 5293 (2002).  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

A 60 percent rating is the only available evaluation in 
excess of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The Board now considers whether this evaluation 
is due the veteran, beginning September 23, 2002 (the 
effective date of the revised code provision) to the present.  

To determine the appropriate evaluation under 38 C.F.R. § 
4.71a, DC 5293 (2003), the Code instructs the Board to 
evaluate IVDS in one of two ways:  first, on the total 
duration of incapacitating episodes over the past 12 months; 
or second, by combining, under 38 C.F.R. § 4.25 (2003), 
separate evaluations for the disability's chronic orthopedic 
and neurological manifestations along with evaluations for 
other disabilities, if any.  The Board is then to select the 
rating method resulting in the highest evaluation.  38 C.F.R. 
§ 4.21a, DC 5293 (2003).  

Under the first method, a 60 percent evaluation is warranted 
where evidence shows that the veteran experienced in the past 
twelve months incapacitating episodes having a total duration 
of at least six weeks.  An "incapacitating episode" is "a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, DC 5293, Note 1 (2003).  
Simply put, there is no evidence in this matter, from the 
date of claim in February 2002 to the date of certification, 
of an incapacitating episode lasting at least six weeks.  The 
veteran is therefore not entitled to a 60 percent rating 
under this section of the revised DC 5293.  

Since his claim, the veteran has received two orthopedic 
examinations, one in January 2004 and the other in August 
2002.  The results of the exams were similar.  

The January 2004 examination found that the veteran walked 
with very short steps.  He can stand on his heels and toes 
with some degree of difficulty.  He can squat to 90 degrees 
for bilateral knee flexion with pain in the right leg.  He 
can flex at the waist from 0 to 80 degrees, elongating the 
spine from 51 to 55 cm from C7 to the top of the sacrum.  The 
veteran can extend at the waist to 0 to 20 degrees, bend to 
the left and the right and twist to the left and to the right 
from 0 to 20 degrees.  All of these maneuvers cause pain at 
the maximum point of tension.  There is pain to palpation of 
the lumbosacral area, primarily on the right side.  There is 
4+/4 muscle spasm in the paraspinous muscles.  There is mild 
scoliosis and some mild pelvic tilt and the lordotic curve is 
flattened.  

The physician further found the abdomen to be soft, with no 
hepatosplenomegaly, and no masses present.  Straight leg 
raising is positive bilaterally at 45 degrees.  Patrick's 
sign is negative bilaterally.  The veteran can flex both hips 
from 0 to 45 degrees.  The doctor was unable to flex them 
further due to the pain.  He was unable to test the veteran 
for fatigue simply because of the pain the veteran was having 
in his back at this time.  

The physician found both thighs were 52 cm in circumference, 
4 inches above the patella, and both calves to be 31 cm in 
circumference.  The length of the left leg is 98 cm from the 
anterior superior iliac spine to the medial malleolus.  The 
right is 97 cm.  Both patellar reflexes are +1/4 and Achilles 
tendon reflexes are +1/4.  Both of these reflexes are similar 
bilaterally.  Babinski sign is negative bilaterally.  
Sensation appears to be normal in the lower extremities.  The 
strength in muscle bundles 10 through 15 using the MRC scale 
is 4+/5 bilaterally.  

The physician finally stated that in his opinion, "Deluca" 
was 100 percent pain in this case and not fatigue.  

The August 2002 examination found that the veteran walks with 
a stiff back.  He can stand on this heels and stand on this 
toes without difficulty and can squat to 90 degrees bilateral 
knee flexion.  The veteran can flex at the waist from 0 to 80 
degrees, elongating his spine from 48 to 51.5 cm.  The 
veteran stands flexed to the right at 15 degrees.  The 
veteran cannot extend his back at the waist past the neutral 
position of 0 degrees.  The veteran is flexed to the right at 
the waist to 15 degrees, and can bend his waist to the left 
from -15 degrees to 0 degrees neutral position.  The veteran 
is flexed to the right as mentioned, at 15 degrees, and is 
unable to flex past that to the right.  The veteran can twist 
from the left to the right at the waist from 0 to 10 degrees.  
There was pain to palpation in the lumbosacral area.  There 
was +4/4 muscle spasm in the lumbosacral paraspinous muscles.  
There is mild scoliosis and a pelvic tilt.  Lordotic curve is 
flattened.  

The physician further found the abdomen to be soft.  There 
was no hepatosplenomegaly.  There were no masses present.  
The straight leg raising was positive on the right and left 
at 45 degrees.  The posterior tibial pulses were +2/4 
bilaterally.  Patrick's sign was negative bilaterally.  The 
veteran can flex the left hip from 0 to 90 degrees, and the 
physician could passively flex it from 90 to 110 degrees when 
pain stopped it.  The veteran could flex the right hip from 0 
to 55 degrees and the physician could passively flex it from 
55 degrees to 90 degrees when pain stopped it.  

The doctor was unable to fatigue the veteran's legs due to 
pain.  Both thighs measured at 51cm in circumference four 
inches above the patella.  Both calves were found to be 41 cm 
in circumference.  The length of both legs was 97 cm from the 
anterior superior iliac spine to the medial malleolus.  The 
patellar reflexes and Achilles tendon reflexes were +2/4.  
The Babinski sign was negative bilaterally.  Sensation was 
within normal limits in both lower extremities.  Strength in 
muscle bundles 10 through 15 in the right leg  was 4/5 and in 
the left was 5/5.   

No bowel or bladder dysfunction was found.   Moreover, no 
specific neurological abnormalities, such as sciatica, were 
diagnosed on the examination of  January 28, 2004.  
Accordingly, combination of neurological and orthopedic 
manifestations will not result in a higher rating.   

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)

The Board now considers whether the evidence supports a 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), effective as of September 26, 2003 to the present.  

In the latest revision, VA promulgated the General Rating 
Formula for Diseases and Injuries of the Spine.  Moreover, 
the DCs for spine disabilities were renumbered.  For purposes 
of this matter, DC 5243 is the only pertinent code provision.  
DC 5243 encapsulates the aforementioned revised provisions of 
DC 5293 (as effective from September 23, 2002) with respect 
to IVDS and the evaluation of incapacitating episodes. 

DC 5243 provides a 60 percent evaluation for a veteran 
experiencing incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243 (2004).  As is the case under 38 C.F.R. § 
4.71a (2003), the veteran is not entitled to a 60 percent 
evaluation here because, at no point since September 26, 
2003, is there evidence of incapacitating episodes, lasting 
at least six weeks.    

Extraschedular Consideration

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that the veteran's 
service-connected low back disability, by itself, has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the Board's newly assigned 
evaluations; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 40 percent for low back 
disability is denied.    



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


